DETAILED ACTION
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 1 and 3 – 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hattori et al (EP 172277 A1) in view of Shibata et al (U.S. Patent No. 4,429,079).
With regard to Claims 1 and 6, Hattori et al disclose a laminate (page 1, lines 2 – 7) that is a film or sheet (page 11, line 25) comprising a layer comprising a polypropylene homopolymer having a melt flow rate of 1 to 8 g/10 min (page 4, lines 13 – 22) and a nucleating agent in the amount of 5% by weight (page 6, lines 20 – 22) therefore the claimed resin layer (II), and a layer comprising a propylene homopolymer, and an ethylene polymer (page 7, lines 9 – 13), the propylene homopolymer having a melt flow rate of 5 g/10 min or less (page 8, lines 7 – 9); the amount of the propylene homopolymer in the layer is 5 to 85% by weight and the amount of the ethylene polymer is 95 to 15% by weight (page 10, lines 1 – 6); the ethylene polymer may be two ethylene polymers or more in combination having a melt flow rate of 3 g/10 min or less (page 8, lines 1 – 6). Although the disclosed ranges of amounts of propylene homopolymer and ethylene polymer  and melt flow rate of the propylene homopolymer and ratio of the melt flow rates of the polypropylene homopolymer to the ethylene polymer are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05. Hattori et al fail to disclose a 3 to 945 kg/m3 and 5.0% to 55.0% by mass of an ethylene – based polymer with a density of 890 kg/m3 or less.
Shibata et al teach a film comprising a combination of a first copolymer (A) and a second copolymer (B), in a weight ratio, therefore a mass ratio, of 90:10 to 60:40 (column 5, lines 40 – 51), both of which are ethylene copolymers (column 1, lines 59 – 64), the copolymer (A) having a density of 910 to kg/m3 to 935 kg/m3 (column 2, lines 36 – 50) and the copolymer (B) having a density of 875 kg/m3 to 895 kg/m3 (column 4, lines 58 – 60) for the purpose of obtaining low temperature heat sealabilty, heat seal strength, flexural resistance, transparency and impact strength (column 5, lines 40 – 51).
It would have been obvious for one of ordinary skill in the art to provide for a first copolymer (A) and a second copolymer (B), in a mass ratio of 90:10 to 60:40, both of which are ethylene copolymers, the copolymer (A) having a density of 910 to kg/m3 to 935 kg/m3 and the copolymer (B) having a density of 875 kg/m3 to 895 kg/m3 in order to obtain low temperature heat sealabilty, heat seal strength, flexural resistance, transparency and impact strength as taught by Shibata et al. Although the disclosed ranges of amounts of mass ratio, density of the second copolymer and melt flow rate ratio are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.
With regard to Claim 3, the thickness of the resin layer (II) is 1 to 30% of the total thickness, and the thickness of the layer is 55 to 99.5% of the total thickness (page 12, lines 13 – 20). Although the disclosed range of ratio is not identical to the claimed range, the disclosed 
With regard to Claim 4, the sheet comprises surface layers that are the resin layer (II) (page 12, lines 13 – 20). The layers are therefore laminated in the claimed order.
With regard to Claim 5, a sheet having a total thickness of 1.6 mm is disclosed (page 17, lines 6 – 8).
With regard to Claim 7, the use of polypropylene to make containers is disclosed (page 1, lines 8 – 12).
With regard to Claim 8, the claimed range of thickness is therefore included by Hattori et al. 
With regard to Claims 9 – 10, formation by vacuum forming and pressure forming are disclosed by Hattori et al (page 13, lines 13 – 15).

ANSWERS TO APPLICANT’S ARGUMENTS
3.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 5 of the remarks dated June 29, 2021, that a melt flow rate of 8 g/10 min is disclosed by Hattori et al on page 4, lines 13 – 22. 
However, the disclosed melt flow rate is 1 to 8 g/10 min.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782